Citation Nr: 1045745	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for genital herpes, 
prior to September 20, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to September 
1982.

A claim for service connection for herpes was previously denied 
by the RO in July 1984.  Although notified of the denial, the 
Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision in which the RO, inter alia, 
reopened the Veteran's claim for service connection for genital 
herpes, granted the claim on the merits, and assigned an initial 
noncompensable rating therefor, effective from December 29, 2006; 
the date of receipt of the Veteran's petition to reopen.  In 
September 2007, the Veteran filed a notice of disagreement (NOD) 
with the assigned disability rating.  A statement of the case 
(SOC) was issued in April 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2008.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for genital 
herpes, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

By rating decision in May 2010, the RO granted a 60 percent 
rating for service-connected genital herpes from September 20, 
2007.  In July 2010, the Veteran indicated that he was satisfied 
with that rating, and disagreed only with respect to its 
effective date.  Hence, the only issue remaining on appeal is 
that set forth on the title page.

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in July 2010, the 
Veteran granted a power-of-attorney in favor of Veterans of 
Foreign Wars of the United States with regard to the claim on 
appeal.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

On his June 2008 VA Form 9, the Veteran checked a box indicating 
that he wished to have a Board hearing in Washington, D.C.  More 
recently, in a November 2010 statement, the Veteran's 
representative informed the Board that the Veteran had checked 
the wrong box, and that he actually desired a Board hearing at 
the RO (i.e., a Travel Board hearing).  As the RO schedules 
Travel Board hearings, a remand of this matter to the RO is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing.  See 
38 C.F.R. § 20.704(b) (2010).  After the 
hearing has been held, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 


12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

